NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

________________________
                                      :
SALVATORE BRUNETTI,                   :
                                      :           Civ. No. 18-17569 (RMB)
                  Petitioner          :
                                      :
         v.                           :                 OPINION
                                      :
WARDEN DAVID ORTIZ,                   :
                                      :
                  Respondent          :
________________________              :


BUMB, United States District Judge

        This matter comes before the Court upon Petitioner Salvatore

Brunetti’s petition for writ of habeas corpus under 28 U.S.C. §

2241.    (Pet.,   ECF   No.    1.)   Petitioner   challenges     his   security

classification and the Bureau of Prisons’ (“BOP”) application of

a public safety factor on his prison record. (Id.) For the reasons

discussed below, the Court will dismiss the petition for lack of

jurisdiction.

I.      SCREENING UNDER RULE 4

        Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, applicable to § 2241 under

Rule 1(b) scope of the rules, a district judge must promptly

examine a petition, and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to
relief in the district court, the judge must dismiss the petition

and direct the Clerk to notify the petitioner.” For the reasons

discussed below, the Court lacks jurisdiction under § 2241.

II.   THE PETITION

      Petitioner   contends   that   the   BOP   erred   by   deeming   his

conviction for conspiracy to commit murder as a violent crime,

which subjected him to the greatest severity classification and a

public safety factor on his prison record. (Pet., ECF No. 1, ¶13.)

Petitioner further contends the BOP should have waived the public

safety factor under BOP Program Statement 5100.08 because the

Supreme Court cases of Sessions v. DiMaya, 138 S. Ct. 1204 (2018)

and Johnson v. USA, 135 S. Ct. 2551 (2015) establish that his crime

was non-violent. (Pet’r Mem. In Supp. of Pet., ECF No. 1-1 at 6.)

III. DISCUSSION

      Challenges to prison security classifications and application

of public safety factors are not cognizable under 28 U.S.C. § 2241

because such challenges do not implicate the fact or duration of

imprisonment nor do they fall within the narrow scope of cognizable

challenges to the execution of sentences described in Woodall v.

Fed. Bureau of Prisons, 432 F.3d 235, 241 (3rd Cir. 2005). Briley

v. Warden Fort Dix FCI, 703 F. App’x 69, 71 (3d Cir. 2017) (per

curiam); see Marti v. Nash, 227 F. App’x 148, 150 (3d Cir. 2007)

(per curiam) (a prisoner has no Due Process right to any particular

security classification); see Day v. Nash, 191 F. App’x 137, 139

                                     2 
 
(3d Cir. 2006) (per curiam) (there is no Due Process liberty

interest in prison security classification).

              Prison security classifications are made under the authority

provided in 18 U.S.C. § 3621(b), as interpreted by the BOP in

Program Statement 5100.08. See BOP Program Statement 5100.08.1

Dimaya and Johnson are inapposite. The Supreme Court in Dimaya

held that the definition of a “crime of violence” in 18 U.S.C. §

16(b),                 governing                       immigration       removal    decisions,   is   void   for

vagueness. 138 S. Ct. at 1210-11. The Supreme Court in Johnson

held that the residual clause of the Armed Career Criminal Act, 18

U.S.C. § 924(e)(2)(B), governing enhanced criminal penalties, is

unconstitutionally vague. 135 S. Ct. at 2555-63. Because there is

no             Due               Process                       liberty   interest     in   prison     security

classifications, the due process concerns in Dimaya and Johnson do

not apply here. See Mundo-Violante v. Warden Loretto FCI, 654 F.

App’x 49, 51 (3d Cir. 2016) (“neither BOP policy nor the Due

Process Clause gives a prisoner a liberty interest in a particular

housing location or custody level while under the jurisdiction of

correctional authorities.”)




                                                            
1 BOP Program Statements are available at
https://www.bop.gov/resources/policy_and_forms.jsp
                                                                         3 
 
IV.   CONCLUSION

      For the reasons discussed above, Petitioner has not stated a

cognizable claim under 28 U.S.C. § 2241. Therefore, the Court will

dismiss the petition for lack of jurisdiction.



An appropriate Order follows.

Date: April 9, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                UNITED STATES DISTRICT JUDGE




                                  4 
 
